*782Opinion
Per Curiam:
This case is remanded to the lower court for reconsideration of the appellant’s claim that his sentence must be reduced in the light of Commonwealth v. Santiago, Pa. , 340 A.2d 440 (1975). If the lower court finds that the offense for which the appellant was sentenced was similar to possession with intent to deliver, the court shall also consider whether the appellant’s offense was similar to a second offense, as such offense is defined under the provisions of The Controlled Substance, Drug, Device and Cosmetic Act of April 14, 1972, P. L. 233, No. 64, §15, as amended 35 P.S. §780-115 (a) and (b).